
	

113 SRES 469 IS: Expressing the sense of the Senate on the May 31, 2014, transfer of five detainees from the detention facility at United States Naval Station, Guantanamo Bay, Cuba.
U.S. Senate
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 469
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2014
			Mr. Portman (for himself, Ms. Ayotte, Mr. Chambliss, Mr. Cochran, Mr. Cornyn, Mr. Grassley, Mr. Hatch, Mr. Hoeven, Mr. Inhofe, Mr. Kirk, Mr. Paul, Mr. Roberts, Mr. Sessions, and Mr. Thune) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the Senate on the May 31, 2014, transfer of five detainees from the
			 detention facility at United States Naval Station, Guantanamo Bay, Cuba.
	
	
		Whereas in enacting the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66), Congress provided the executive branch with clear guidance and
			 requirements for transferring or releasing individuals from the detention
			 facility at United States Naval Station, Guantanamo Bay, Cuba;Whereas the National Defense Authorization Act for Fiscal Year 2014 states the Secretary of Defense
			 may transfer an individual detained at United States Naval Station,
			 Guantanamo Bay, Cuba, if the Secretary determines, following a review
			 conducted in accordance with the requirements of section 1023 of the
			 National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 801
			 note) and Executive Order No. 13567, that the individual is no longer a
			 threat to the United States, or the individual is ordered released by a
			 United States court, or such an individual can be transferred if the
			 Secretary determines that actions have been or are planned to be taken
			 which will substantially mitigate the risk of the individual engaging or
			 re-engaging in any terrorist activity or other hostile activity that
			 threatens the United States or United States persons or interests and the
			 transfer is in the national security interest of the United States;Whereas the National Defense Authorization Act for Fiscal Year 2014 states that the Secretary of
			 Defense must notify the appropriate committees of Congress of such a
			 determination not later than 30 days before the transfer or release of the
			 individual concerned from United States Naval Station, Guantanamo Bay,
			 Cuba;Whereas the National Defense Authorization Act for Fiscal Year 2014 states that such a notification
			 must include a detailed statement of the basis for the transfer or
			 release, an explanation of why the transfer or release is in the national
			 security interests of the United States, a description of any actions
			 taken to mitigate the risks of reengagement by the individual to be
			 transferred or released, a copy of any Periodic Review Board findings
			 relating to the individual, and a description of the evaluation conducted
			 pursuant to factors that must be considered prior to such a transfer or
			 release;Whereas the Consolidated Appropriations Act, 2014 (Public Law 113–76) states that none of the funds
			 appropriated or otherwise made available in that  Act may be used to
			 transfer covered individuals detained at United States Naval Station
			 Guantanamo
			 Bay, Cuba, except in accordance with the National Defense Authorization
			 Act for Fiscal Year 2014;Whereas on May 31, 2014, detainees Khairullah Khairkhwa, Abdul Haq Wasiq, Mohammed Fazl, Noorullah
			 Noori, and Mohammed Nabi Omari were transferred from United States Naval
			 Station, Guantanamo Bay, Cuba, to Qatar; andWhereas the appropriate committees of Congress were not notified of the transfers  as required by
			 the
			 National Defense Authorization Act for Fiscal Year 2014 prior to the
			 transfers:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate that—(1)the transfers of detainees Khairullah Khairkhwa, Abdul Haq Wasiq,
			 Mohammed
			 Fazl, Noorullah Noori, and Mohammed Nabi Omari from United States Naval
			 Station, Guantanamo Bay, Cuba, to Qatar on May 31, 2014, violated the
			 National Defense Authorization Act for Fiscal
			 Year
			 2014 (Public Law 113–66) and the Consolidated Appropriations Act, 2014
			 (Public Law 113–76); and(2)Congress should—(A)investigate the actions taken by President Obama and his administration that led to the unlawful
			 transfer  of such detainees, including an evaluation of other options
			 considered to reach the desired common defense policy outcome of the
			 President; and(B)determine the impact of the transfer of such detainees	on the common defense of the United
			 States and measures that should be taken to mitigate any negative
			 consequences.
				
